Exhibit 10.8

The Eli Lilly and Company Bonus Plan

(as amended effective January 1, 2011)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION 1. PURPOSE

     1   

SECTION 2. DEFINITIONS

     1   

SECTION 3. ADMINISTRATION

     7   

SECTION 4. PARTICIPATION IN THE PLAN

     8   

SECTION 5. DEFINITION AND COMPUTATION OF COMPANY BONUS

     8   

SECTION 6. TIME OF PAYMENT

     12   

SECTION 7. ADMINISTRATIVE GUIDELINES

     12   

SECTION 8. MISCELLANEOUS

     12   

SECTION 9. AMENDMENT, SUSPENSION, OR TERMINATION

     14   

 

- i -



--------------------------------------------------------------------------------

The Eli Lilly and Company Bonus Plan

(as amended effective January 1, 2011)

SECTION 1. PURPOSE

The purpose of The Eli Lilly and Company Bonus Plan is to encourage and promote
eligible employees to create and deliver innovative pharmaceutical-based health
care solutions that enable people to live longer, healthier and more active
lives, to outgrow our competitors through a constant stream of pharmaceutical
innovation, and to materially increase shareholder value. The Plan is designed
to accomplish the following key objectives:

 

  a. motivate superior employee performance through the implementation of a
performance-based bonus system for all eligible management employees, United
States employees (including those in Puerto Rico) and other employees as may be
designated from time to time;

 

  b. encourage eligible employees to take greater ownership of the company and
provide “Answers that Matter” daily by creating a direct relationship between
key company measurements and individual bonus payouts; and

 

  c. enable the Company to attract and retain employees that will be
instrumental in driving sustained growth and performance of Eli Lilly and
Company by providing a competitive bonus program that rewards outstanding
performance consistent with the Company’s mission, values and increased
shareholder value.

SECTION 2. DEFINITIONS

The following words and phrases as used in this Plan will have the following
meanings unless a different meaning is clearly required by the context.
Masculine pronouns will refer both to males and to females:

 

2.1 Applicable Year means the calendar year immediately preceding the year in
which payment of the Company Bonus is payable pursuant to Section 6. For
example, the Applicable Year for 2012 payout is January 1, 2011 through
December 31, 2011.

 

2.2 Bonus Target means the percentage of Participant Earnings for each
Participant as described in Section 5.6(a) below.

 

2.3 Code means the Internal Revenue Code of 1986, as amended from time to time.

 

2.4 Committee means (i) with respect to the Executive Officers of Lilly, the
Compensation Committee, the members of which will be selected by the Board of
Directors of Lilly, from among its members; and (ii) with respect to all other
Eligible Employees, the Compensation Committee of the Board of Directors or its
designee.

 

- 1 -



--------------------------------------------------------------------------------

2.5 Company means Eli Lilly and Company and its subsidiaries.

 

2.6 Company Bonus means the amount of bonus compensation payable to a
Participant as described in Section 5 below. Notwithstanding the foregoing,
however, the Committee may determine, in its sole discretion, to reduce the
amount of a Participant’s Company Bonus if such Participant becomes eligible to
participate in such other bonus program of the Company as may be specifically
designated by the Committee. Such reduction may be by a stated percentage up to
and including 100% of the Company Bonus.

 

2.7 Company Performance Bonus Multiple means the amount as calculated in
Sections 5.3 and 5.4 below.

 

2.8 Disabled means a Participant who (i) has become eligible for a payment under
The Lilly Extended Disability Plan, assuming eligibility to participate in that
plan, or (ii) for those employees ineligible to participate in The Lilly
Extended Disability Plan, has become otherwise “disabled” under the applicable
disability benefit plan or program for the Participant, or, in the event that
there is no such disability benefit plan or program, has become disabled under
applicable local law.

 

2.9 Earnings Per Share (EPS) means the diluted earnings per share of the Company
as reported in the Company’s “Consolidated Statements of Income” in accordance
with generally accepted accounting principles and Section 3.4 below.

 

2.10 Earnings Per Share Growth (EPS Growth) means the percentage increase in EPS
in the Applicable Year compared to the prior year.

 

2.11 Effective Date means January 1, 2004, as amended from time to time.

 

2.12 Eligible Employee means:

 

  a. with respect to employees of Lilly, Lilly USA, LLC., ImClone Systems
Corporation or Lilly’s subsidiaries with operations in Puerto Rico, a person
(1) who is employed as an employee by the Company on a scheduled basis of twenty
(20) or more hours per week and is scheduled to work at least five (5) months
per year; and (2) who is receiving compensation, including temporary illness pay
under Lilly’s Illness Pay Program or similar short-term disability program, from
the Company for services rendered as an employee. Notwithstanding anything
herein to the contrary, the term “Eligible Employee” will not include:

 

  (1) a person who has reached Retirement with the Company;

 

  (2) a person who is Disabled;

 

  (3) a person who is a “leased employee” within the meaning of Section 414(n)
of the Internal Revenue Code of 1986, as amended, or whose basic compensation
for services on behalf of the Company is not paid directly by the Company;

 

- 2 -



--------------------------------------------------------------------------------

  (4) a person who is classified as a “Fixed Duration Employee”, as that term is
used by Lilly;

 

  (5) a person who is classified as a special status employee because his
employment status is temporary, seasonal, or otherwise inconsistent with regular
employment status;

 

  (6) a person who is eligible to participate in the Eli Lilly and Company
Prem1er Rewards Plan, a bonus or incentive plan for eligible employees of Elanco
Animal Health or such other Company bonus or incentive program as may be
specifically designated by the Committee or its designee; or

 

  (7) a person who submits to the Committee in writing a request that he not be
considered eligible for participation in the Plan or is a member of the Board of
Directors of Lilly unless he or she is also an Eligible Employee.

 

  (8) any other category of employees designated by the Committee in its
discretion with respect to any Applicable Year.

 

  b. with respect to those employees who are employed by the Company, but not by
Lilly, Lilly USA, LLC., or a Puerto Rican subsidiary, an employee of the Company
designated by the Committee as a Participant in the Plan with respect to any
Applicable Year. In its discretion, the Committee may designate Participants
either on an individual basis or by determining that all employees in specified
job categories, classifications, levels, subsidiaries or other appropriate
classification will be Participants.

 

  c. Notwithstanding anything herein to the contrary, the term Eligible Employee
will not include any person who is not so recorded on the payroll records of the
Company, including any such person who is subsequently reclassified by a court
of law or regulatory body as a common law employee of the Company. Consistent
with the foregoing, and for purposes of clarification only, the term employee or
Eligible Employee does not include any individual who performs services for the
Company as an independent contractor or under any other non-employee
classification.

 

2.13 Executive Officer Incentive Plan means The Eli Lilly and Company Executive
Officer Incentive Plan, as approved by the Board of Directors of Lilly,
effective January 1, 2011, contingent on approval by the Company’s shareholders
at their annual meeting in April, 2011. The Executive Officer Incentive Plan has
been established to comply with the provisions of Section 162(m) of the Internal
Revenue Code; provided, however, participation in such plan is not limited to
“covered employees” within the meaning of Code Section 162(m)(3).

 

2.14 Lilly means Eli Lilly and Company.

 

2.15

Lilly Executive Officer or Section 162(m) Participant means a Participant who
has been designated by the Board of Directors of Lilly as an executive officer
pursuant to Rule 3b-7 under the Securities Exchange Act of 1934, as amended, and
who either has remained

 

- 3 -



--------------------------------------------------------------------------------

 

in an executive officer position through the end of the Applicable Year or is
otherwise a participant in the Executive Officer Incentive Plan on the last day
of the Applicable Year. For purposes of this Plan, a Lilly Executive Officer
will be considered a Section 162(m) Participant whether or not he is a “covered
employee” under Section 162(m).

 

2.16 Participant means an Eligible Employee who is participating in the Plan.

 

2.17 Participant Earnings means (A) those amounts described below that are
earned during the portion of the Applicable Year during which the employee is a
Participant in the Plan:

 

  (i) regular compensation (including applicable deferred compensation amounts),
overtime, shift premiums and other forms of additional compensation determined
by and paid currently pursuant to an established formula or procedure;

 

  (ii) salary reduction contributions to The Lilly Employee 401(k) Plan or
elective contributions under any similar tax-qualified plan that is intended to
meet the requirements of Section 401(k) of the Internal Revenue Code or similar
Company savings program;

 

  (iii) elective contributions to any cafeteria plan that is intended to meet
the requirements of Section 125 of the Internal Revenue Code or other pre-tax
contributions to a similar Company benefit plan;

 

  (iv) payments made under the terms of Lilly’s Illness Pay Program or other
similar Company or government-required leave program during an Applicable Year
to a Participant who is on approved leave of absence and is receiving one
hundred percent (100%) of his base pay; and

 

  (v) other legally-mandated or otherwise required pre-tax deductions from a
Participant’s base salary.

 

  (B) The term “Participant Earnings” does not include:

 

  (i) compensation paid in lieu of earned vacation;

 

  (ii) amounts contributed to the Retirement Plan or any other qualified plan,
except as provided in clause (A)(ii), above;

 

  (iii) payments made under the terms of Lilly’s Illness Pay Program or other
similar Company or government-required leave program during an Applicable Year
to a Participant who is on approved leave of absence and is receiving less than
the full amount of his base pay;

 

  (iv) amounts paid under this Plan or other bonus or incentive program of the
Company;

 

  (v) payments made under The Lilly Severance Pay Plan, The Severance Pay Plan
for Eli Lilly Affiliate Employees in Puerto Rico or any other severance-type
benefit (whether company-sponsored or mandated by law) arising out of or
relating to a Participant’s termination of employment;

 

  (vi) payments based upon the discretion of the Company;

 

- 4 -



--------------------------------------------------------------------------------

  (vii) in the case of a person employed by a Lilly subsidiary, foreign service,
cost of living, or other allowances that would not be paid were the person
employed by Lilly;

 

  (viii) amounts paid as commissions, sales bonuses, or Market Premiums (as
defined under the Retirement Plan); or

 

  (ix) earnings with respect to the exercise of stock options or vesting of
restricted stock.

 

2.18 Performance Benchmarks mean the amounts as calculated in Section 5.3 below.
The Performance Benchmarks will be established based on Lilly’s internal
business plan as reviewed and approved by the Board of Directors of the Company
and based on performance measures as described in Section 5.2.

 

2.19 Pipeline Metrics mean the measurements of the Company’s research and
development pipeline established and approved by the Compensation Committee in
consultation with the Science and Technology Committee of the Board of Directors
of Lilly to be used for purposes of bonus calculations as described below. Such
measures may include, but are not limited to, the number and type of product
approvals within an Applicable Year, the number of new molecular entities that
enter Phase III clinical trials during an Applicable Year, the assessed progress
of the Company’s portfolio against predicted outcomes (i.e., delivery
reliability) and the assessed quality of the pipeline products, as determined by
the Company.

 

2.20 Plan means The Eli Lilly and Company Bonus Plan as set forth herein and as
hereafter modified or amended from time to time. The Plan is an incentive
compensation program and is not subject to the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), pursuant to Department of Labor
Regulation Section 2510.3.

 

2.21 Plant Closing means the closing of a plant site or other Company location
that directly results in termination of employment.

 

2.22 Reduction in Workforce means the elimination of a work group, functional or
business unit or other broadly applicable reduction in job positions that
directly results in termination of employment.

 

2.23 Retirement means the cessation of employment upon the attainment of age
fifty-five with at least ten years of service (55 and 10), age sixty-five with
at least five years of service (65 and 5) or at least eighty (80) points, as
determined by the provisions of the Retirement Plan as amended from time to
time, assuming eligibility to participate in that plan. For persons who are not
participants in the Retirement Plan, Retirement means the cessation of
employment as a retired employee under the applicable retirement benefit plan or
program as provided by the Company or applicable law.

 

2.24 Retirement Plan means The Lilly Retirement Plan.

 

2.25 Revenue means, for any Applicable Year, the consolidated net revenue of the
Company as set forth in the “Statements of Operations” as reported by the
Company in accordance with generally accepted accounting principles and
Section 3.4 below.

 

- 5 -



--------------------------------------------------------------------------------

2.26 Revenue Growth means the percentage increase in Revenue in the Applicable
Year compared to the prior year.

 

2.27 Service means the aggregate time of employment of an Eligible Employee by
the Company.

 

- 6 -



--------------------------------------------------------------------------------

SECTION 3. ADMINISTRATION

 

3.1 Committee. The Plan will be administered by the Compensation Committee of
the Board of Directors of Eli Lilly and Company or, if the name of the
Compensation Committee is changed, the Plan will be administered by such
successor committee. For all Eligible Employees other than Lilly Executive
Officers, the Compensation Committee may delegate all or a portion of its
responsibilities within its sole discretion by resolution. Any reference in this
Plan to the Committee or its authority will be deemed to include such designees
(other than with respect to Lilly Executive Officers or a member of the Board of
Directors or for purposes of Section 9).

 

3.2 Powers of the Committee. The Committee will have the right to interpret the
terms and provisions of the Plan and to determine any and all questions arising
under the Plan, including, without limitation, the right to remedy possible
ambiguities, inconsistencies, or omissions by a general rule or particular
decision. The Committee will have authority to adopt, amend and rescind rules
consistent with the Plan, to make exceptions in particular cases to the rules of
eligibility for participation in the Plan (except with respect to Lilly
Executive Officers), and to delegate authority for approval of participation of
any Eligible Employee except for Lilly Executive Officers or a member of the
Board of Directors. The Committee will take all necessary action to establish
annual Performance Benchmarks and approve the timing of payments, as necessary.

 

3.3 Certification of Results. Before any amount is paid under the Plan, the
Committee will certify in writing the calculation of EPS, EPS Growth, Revenue,
Revenue Growth and Pipeline Metrics (or other applicable performance measures)
for the Applicable Year and the satisfaction of all other material terms of the
calculation of the Company Performance Bonus Multiple and Company Bonus.

 

3.4 Adjustments for Significant Events. Not later than 90 days after the
beginning of an Applicable Year, the Committee may specify with respect to
Company Bonuses for the Applicable Year that the performance measures described
in Section 5.2 will be determined before the effects of acquisitions,
divestitures, restructurings or special charges or gains, changes in corporate
capitalization, accounting changes, and/or events that are treated as
extraordinary items for accounting purposes.

 

3.5 Finality of Committee Determinations. Any determination by the Committee of
Revenue, Revenue Growth, EPS, EPS Growth, Pipeline Metrics, any other
performance measure, Performance Benchmarks and the level and entitlement to
Company Bonus, and any interpretation, rule, or decision adopted by the
Committee under the Plan or in carrying out or administering the Plan, will be
final and binding for all purposes and upon all interested persons, their heirs,
and personal representatives. The Committee may rely conclusively on
determinations made by Lilly and its auditors to determine Revenue, Revenue
Growth, EPS, EPS Growth and related information for administration of the Plan,
whether such information is determined by the Company, auditors or a third-party
vendor engaged specifically to provide such information to the Company. This
subsection is not intended to limit the Committee’s power, to the extent it
deems proper in its discretion, to take any action permitted under the Plan.

 

- 7 -



--------------------------------------------------------------------------------

SECTION 4. PARTICIPATION IN THE PLAN

 

4.1 General Rule. Only Eligible Employees may participate in and receive
payments under the Plan.

 

4.2 Commencement of Participation. An Eligible Employee will become a
Participant in the Plan as follows: (i) in the case of Eligible Employees under
Section 2.11(a), on the date on which the individual completes at least one hour
of employment as an Eligible Employee within the United States or Puerto Rico,
and (ii) in the case of Eligible Employees under Section 2.11(b), on the date as
of which the Committee has designated the individual to become a Participant in
the Plan.

 

4.3 Termination of Participation. An Eligible Employee will cease to be a
Participant upon termination of employment with the Company for any reason, or
at the time he otherwise ceases to be an Eligible Employee under the Plan;
provided, however, a terminated Participant shall be eligible for a Company
Bonus to the extent provided in Section 5.9.

SECTION 5. DEFINITION AND COMPUTATION OF COMPANY BONUS

 

5.1 Computation for Eligible Employees. Company Bonus amounts will depend
significantly on Company performance as well as Participants’ individual
performance for certain Eligible Employees. As more specifically described
below, a Participant’s Company Bonus is calculated by multiplying the
Participant’s Bonus Target by his Participant Earnings and the Company
Performance Bonus Multiple. For eligible management and Lilly employees and
those Participants designated by the Committee, individual performance will also
impact the Company Bonus calculation, as described in Section 5.6(c) below.
Company Bonuses are paid out to eligible Participants in the manner provided
below.

 

5.2 Establishment of Performance Measures. Not later than 90 days after the
beginning of each Applicable Year, the Committee will, in its sole discretion,
determine appropriate performance measures for use in calculating Company Bonus
amounts. These performance measures may include, but are not limited to, Revenue
Growth, EPS Growth, growth in net income, return on assets, return on equity,
Pipeline Metrics, total shareholder return, EVA, MVA or any of the foregoing
before the effect of acquisitions, divestitures, accounting changes,
restructurings and special charges or gains. Unless otherwise specified pursuant
to a written resolution adopted by the Committee for the Applicable Year, the
Committee will use as performance measures EPS Growth, Revenue Growth and
Pipeline Metrics, in each case before the effect of acquisitions, divestitures,
accounting changes, restructurings and special charges or gains (determined as
described above) as performance measures.

 

5.3

Establishment of Performance Benchmarks. Not later than 90 days after the
beginning of each Applicable Year, the Committee will establish Performance
Benchmarks for the Company based on the performance measures described in
Section 5.2 above. Unless otherwise specified pursuant to a written resolution
adopted by the Committee for the

 

- 8 -



--------------------------------------------------------------------------------

 

Applicable Year, the Performance Benchmarks will correspond with EPS Growth and
Revenue Growth amounts for the Applicable Year, established based on Lilly’s
internal business plan as reviewed and approved by the Board of Directors of the
Company, and Pipeline Metrics as approved by the Committee in consultation with
the Science and Technology Committee. The Performance Benchmarks will correspond
to EPS Growth, Revenue Growth and Pipeline Metric multiples equal to 1.0. The
Committee will also adopt a formula that will determine the extent to which the
performance measure multiples will vary as the Company’s actual results relative
to the internal plan approved by the Board of Directors of the Company vary from
the Performance Benchmarks. Notwithstanding the foregoing, each performance
measure multiple established above will be no less than 0.0 or greater than 2.0
in any Applicable Year, regardless of the Company’s actual results.

 

5.4 Company Performance Bonus Multiple. Unless otherwise specified pursuant to a
written resolution adopted by the Committee not later than 90 days after the
beginning of the Applicable Year, the Company Performance Bonus Multiple is
equal to the product of the EPS Growth multiple and 0.50 plus the product of the
Revenue Growth multiple and 0.25 plus the product of the Pipeline Metrics
multiple and 0.25 (i.e., Company Performance Bonus Multiple = (EPS Growth
multiple * 0.50) + (Revenue Growth multiple * 0.25) + (Pipeline Metrics multiple
* 0.25)).

 

5.5 Company Performance Bonus Multiple Threshold and Ceiling; Committee’s
Downward Discretion. Notwithstanding Sections 5.3 and 5.4, the Company
Performance Bonus Multiple will not be less than 0.25 or greater than 2.0 in an
Applicable Year. If the calculations described in Sections 5.3 and 5.4 above
result in a number that is less than 0.25, the Company Performance Bonus
Multiple will equal 0.25 for the Applicable Year. Notwithstanding the foregoing
Sections 5.3, 5.4, and 5.5, the Committee may reduce the Company Performance
Bonus Multiple (including but not limited to a reduction below 0.25) for some or
all Eligible Employees, in its discretion.

 

5.6 Participant Company Bonus.

 

  a. Bonus Target. Not later than 90 days after the beginning of the Applicable
Year, the Bonus Target for each Participant, whether such Participant is
designated on an individual basis or by specified job categories,
classifications, levels, subsidiaries or other appropriate classification, will
be determined by the Committee on a basis that takes into consideration a
Participant’s pay grade level and job responsibilities. The Bonus Target for
each Participant for the Applicable Year will be expressed as a percentage of
Participant Earnings as of December 31 of the Applicable Year. No later than
early in the Applicable Year, each Participant will receive information
regarding the Participant’s Bonus Target. In the event that a Participant’s pay
grade level changes during the Applicable Year (e.g., because of promotion,
demotion or otherwise), the Participant’s Bonus Target will be prorated based on
the Bonus Target applicable to each pay grade level (with related job
responsibilities) and the percentage of time that the Participant is employed at
each pay grade level during the Applicable Year.

 

- 9 -



--------------------------------------------------------------------------------

  b. Company Bonus Calculation. Except as described in Section 5.6(c) below, a
Participant’s Company Bonus will equal the product of the Company Performance
Bonus Multiple and the Participant’s Bonus Target and the Participant’s
Earnings.

 

  c. Adjustment for Individual Performance Multiplier, if Applicable.

Notwithstanding anything herein to the contrary, all eligible management
employees (except Lilly Executive Officers), United States employees and other
employees as may be designated from time to time by the Committee are subject to
individual performance multipliers. For all such Participants subject to an
individual performance multiplier, the amount calculated in Section 5.6(b) above
will be adjusted based on the Participant’s performance rating at the end of the
Applicable Year. Not later than 90 days after the beginning of the Applicable
Year, the Committee will determine applicable performance multipliers or
performance ranges for the applicable performance rating system in effect for
the Participant. For each such Participant, the performance rating will be
determined by the Participant’s supervision.

In the event that a Participant does not receive a year-end performance rating,
but is otherwise eligible for a Company Bonus, the amount calculated in
Section 5.6(b) will be multiplied by 1.0 so that the Participant’s actual
Company Bonus will be the amount calculated in Section 5.6(b) above.

 

5.7 Conditions on Company Bonus. Payment of any Company Bonus is neither
guaranteed nor automatic. A Participant’s Company Bonus is not considered to be
any form of compensation, wages, or benefits, unless and until paid.

 

5.8 Special Limitations and Conditions Applicable to Lilly Executive Officers.
Any Company Bonus to a Lilly Executive Officer shall be subject to the terms of
the Executive Officer Incentive Plan. As a result, no Company Bonus shall be
paid to a Lilly Executive Officer, unless the Executive Incentive Bonus Plan is
approved by Lilly shareholders at their annual meeting in April, 2011, in
accordance with the applicable provisions of Code Section 162(m), and the amount
of any Company Bonus to a Lilly Executive Officer for an Applicable Year shall
under no circumstances exceed the amount payable for such Applicable Year
pursuant to the Executive Officer Incentive Plan.

 

5.9 Required Employment. Except as provided below in this Section 5.9 or as
otherwise designated by the Committee, if a Participant is not employed by the
Company on the last day of the Applicable Year, or is otherwise not an Eligible
Employee on that date, the Participant is not entitled to any Company Bonus
payment under this Plan for that Applicable Year.

 

  a. Leaves of Absence. A Participant who, on the last day of the Applicable
Year, is on approved leave of absence under the Family and Medical Leave Act of
1993, military leave under the Uniformed Services Employment and Reemployment
Rights Act, or such other approved leave of absence will be considered to be an
Eligible Employee on that date for purposes of this Plan.

 

- 10 -



--------------------------------------------------------------------------------

  b. Transfer. An employee who is a Participant in this Plan for a portion of
the Applicable Year and then transfers to a position within the Company in which
he is ineligible to participate in this Plan, but who remains employed by the
Company on the last day of the Applicable Year, will be treated as satisfying
the last-day-of-Applicable Year requirement for purposes of this Plan. In that
event, his Company Bonus will be based on his Participant Earnings for the
portion of the Applicable Year in which the employee was a Participant in the
Plan.

 

  c. Retirement, Disability or Death. Except as described below, a Participant
who was an Eligible Employee for some portion of the Applicable Year and then
takes Retirement, becomes and remains Disabled through the end of the Applicable
Year, or dies during the Applicable Year will be considered to satisfy the
last-day-of-Applicable-Year requirement described in this Section 5.9 for
purposes of this Plan. Notwithstanding the foregoing, an Eligible Employee in
the United States who has not received a year-end performance rating and (1) is
on employment probation (or its equivalent outside the United States) for
unsatisfactory performance and takes Retirement in lieu of a termination of
employment; or (2) takes Retirement in lieu of termination of employment because
of an immediately terminable offense (e.g. absence of three days without notice,
insubordination, violation of substance abuse policy, possession of firearms,
misconduct) will not be considered to satisfy the last day of Applicable Year
requirement.

 

  d. Reallocation, Medical Reassignment, Plant Closing or Reduction in
Workforce. A Participant who was an Eligible Employee for some portion of the
Applicable Year and whose employment is terminated as a result of his failure to
locate a position following his reallocation or medical reassignment in the
United States, or a Plant Closing or Reduction in Workforce will be considered
to satisfy the last-day-of-Applicable Year requirement described in this
Section 5.9 for purposes of this Plan. The Committee or its designee’s
determination regarding whether a Participant’s termination is a direct result
of either a Plant Closing or a Reduction in Workforce will be final and binding.

 

  e. Notice of Resignation. In addition, a Participant who submits a notice of
resignation from employment with the Company prior to the end of the Applicable
Year and whose effective date of resignation is two (2) weeks or less from the
date of notice of resignation will be considered employed by the Company for
purposes of this Plan until the end of his specified notice period.

 

5.9 New Participants. If an Eligible Employee began participation in the Plan
during an Applicable Year and is eligible for a Company Bonus, his Company Bonus
will be based on Participant Earnings earned after the employee became a
Participant. An Eligible Employee who became assigned to a position eligible for
a Company Bonus at any time other than the first of the month will become a
Participant the first of the following month.

 

- 11 -



--------------------------------------------------------------------------------

SECTION 6. TIME OF PAYMENT

 

6.1 General Rule. Payment under the Plan will be made in the year following the
Applicable Year on or prior to March 15 of such year.

 

6.2 Terminated Employee. Except as provided in Section 5.9 above, in the event
an Eligible Employee’s employment with the Company ends for any reason prior to
the last day of the Applicable Year, he will not receive any Company Bonus for
the Applicable Year.

 

6.3 Deceased Eligible Employee. In the event an Eligible Employee dies before
payment under the Plan is made, the Committee may, in its sole discretion,
authorize the Company to pay to his personal representative or beneficiary an
amount not to exceed the amount established by the Committee to reflect the
payment accrued at the date of death. Any such payment would be paid consistent
with the timing requirements described in subsection 6.1 above.

SECTION 7. ADMINISTRATIVE GUIDELINES

 

7.1 Establishment and Amendment by the Committee. The Committee may establish
objective and nondiscriminatory written guidelines for administering those
provisions of the Plan that expressly provide for the determination of
eligibility, Company Bonus or benefits on the basis of rules established by the
Committee. The Committee may, from time to time, amend or supplement the
administrative guidelines established in accordance with this subsection 7.1.
The administrative guidelines established or amended in accordance with this
subsection 7.1 will not be effective to the extent that they materially increase
the Plan’s liability, or to the extent that they are inconsistent with, or
purport to amend, any provision of the Plan set forth in a document other than
such administrative guidelines.

 

7.2. Amendment by Board of Directors. Any administrative guidelines established
by the Committee pursuant to subsection 7.1 may be amended or revoked by the
Board of Directors, either prospectively or retroactively, in accordance with
the general amendment procedures set forth in section 9 below.

SECTION 8. MISCELLANEOUS

 

8.1 No Vested Right. No employee, participant, beneficiary, or other individual
will have a vested right to a Company Bonus or any part thereof until payment is
made to him under Section 6.

 

8.2 No Employment Rights. No provision of the Plan or any action taken by the
Company, the Board of Directors of the Company, or the Committee will give any
person any right to be retained in the employ of the Company. The right and
power of the Company to dismiss or discharge any Participant for any reason or
no reason, with or without notice, is specifically reserved.

 

- 12 -



--------------------------------------------------------------------------------

8.3 No Adjustments. After the certification of the calculation of EPS, EPS
Growth, Revenue, Revenue Growth, Pipeline Metrics and any other material terms
of the calculation of the Company Performance Bonus Multiple and Company Bonus
for the Applicable Year as described in Section 3.3 above, no adjustments will
be made to reflect any subsequent change in accounting, the effect of federal,
state, or municipal taxes later assessed or determined, or otherwise.
Notwithstanding any other provision of the Plan, including Section 8.3, all
payments pursuant to the Plan are subject to the Company’s Executive
Compensation Recovery Policy, as in effect from time to time. In addition,
nothing herein shall limit the Company’s power to take such action as it deems
necessary to remedy any misconduct, prevent its recurrence and, if appropriate,
based on all relevant facts and circumstances, punish the wrongdoer in a manner
that it deems appropriate.

 

8.4 Other Representations. Nothing contained in this Plan, and no action taken
pursuant to its provisions, will create or be construed to create a trust of any
kind, or a fiduciary relationship between the Company and any employee,
participant, beneficiary, legal representative, or any other person. Although
Participants generally have no right to any payment from this Plan, to the
extent that any Participant acquires a right to receive payments from the
Company under the Plan, such right will be no greater than the right of an
unsecured general creditor of the Company. All payments to be made hereunder
will be paid from the general funds of the Company and no special or separate
fund will be established, and no segregation of assets will be made, to assure
payment of such amount.

 

8.5 Tax Withholding. The Company will make such provisions and take such steps
as it may deem necessary or appropriate for the withholding of all federal,
state, local, and other taxes required by law to be withheld with respect to
Company Bonus payments under the Plan, including, but not limited to, deducting
the amount required to be withheld from the amount of cash otherwise payable
under the Plan, or from salary or any other amount then or thereafter payable to
an employee, Participant, beneficiary, or legal representative.

 

8.6 Currency. The Company Bonus will be based on the currency in which the
highest portion of base pay is regularly paid. The Committee will determine the
appropriate foreign exchange conversion methodology in its discretion.

 

8.7 Effect of Plan on other Company plans. Nothing contained in this Plan is
intended to amend, modify, terminate, or rescind other benefit or compensation
plans established or maintained by the Company. Whether and to what extent a
Participant’s Company Bonus is taken into account under any other plan will be
determined solely in accordance with the terms of such plan.

 

8.8 Construction. This Plan and all the rights thereunder will be governed by,
and construed in accordance with, the laws of the state of Indiana, without
reference to the principles of conflicts of law thereof.

 

8.9 Notice. Any notice to be given to the Company or Committee pursuant to the
provisions of the Plan will be in writing and directed to Secretary, Eli Lilly
and Company, Lilly Corporate Center, Indianapolis, IN 46285.

 

- 13 -



--------------------------------------------------------------------------------

SECTION 9. AMENDMENT, SUSPENSION, OR TERMINATION

The Board of Directors of the Company will have the right to amend, modify,
suspend, revoke, or terminate the Plan, in whole or in part, at any time and
without notice, by written resolution of the Board of Directors. The Committee
also will have the right to amend the Plan, except that the Committee may not
amend this Section 9.

 

- 14 -